Citation Nr: 0111325	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-14 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for an 
anxiety disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The veteran had active duty from January 1967 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

REMAND

The veteran contends that the evaluation of his service 
connected anxiety disorder is inadequate to reflect its 
current level of severity.  He argues that his recent 
hospitalization was not the result of substance abuse, but 
was due to his service connected anxiety disorder.  He states 
that this disability results in flare-ups, which require 
frequent hospitalizations that make it difficult to maintain 
employment. 

A review of the record indicates that the veteran has not 
been afforded a current VA psychiatric examination in 
conjunction with his claim.  His most recent VA psychiatric 
examination was conducted in 1998.  The Board finds that a VA 
psychiatric examination to determine the current severity of 
the veteran's anxiety disorder would be helpful.  Therefore, 
the veteran's claim should be returned to the RO so that an 
examination may be scheduled.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for anxiety 
disorder from March 1998 to the present.  
After securing the necessary release, the 
RO should obtain these records and 
associate them with the claims folder. 

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and severity of his anxiety 
disorder.  On the examination, all 
indicated tests and studies should be 
conducted.  The claims folder must be 
made available to the examiner for review 
before the examination.  The examiner 
should identify diagnostically all 
symptoms and clinical findings which are 
manifestations of the veteran's service-
connected anxiety disorder.  
Specifically, the examiner is to 
determine the impairment in the veteran's 
ability to perform self-care and to 
converse.  Other factors to be evaluated 
include the presence of a depressed mood; 
anxiety; suspiciousness; chronic sleep 
impairment; memory loss; flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; existence and 
frequency of panic attacks; difficulty 
understanding complex commands; impaired 
judgment; impaired abstract thinking; and 
difficulty in establishing and 
maintaining effective work and social 
relationships.  If manifested, the 
severity of each symptom should be 
explained.  The examiner is to render an 
opinion as to the overall social and 
occupational impairment caused solely by 
the veteran's anxiety disorder.  Based 
upon a review of the record and the 
examination, the examiner should include 
a Global Assessment of Functioning (GAF) 
score as provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities, reflecting the level of 
impairment produced solely by the 
service-connected anxiety disorder.  An 
explanation of the impairment represented 
by this score should be provided.  If the 
veteran is determined to have additional 
impairment as the result of substance 
abuse, the examiner should attempt to 
differentiate which symptoms are due to 
the service connected anxiety disorder, 
and which are due to substance abuse, and 
the GAF should reflect only that 
disability due to the anxiety disorder. 

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Thereafter, the RO 
should readjudicate this claim.  If the 
benefit sought on appeal remains denied, 
the veteran and the veteran's 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





